Mr. President, permit me to reiterate be fore this forum my congratulations to the Foreign Minister of the Democratic People's Republic of Algeria on his election to the high office of President of the twenty-ninth session of the General Assembly and to state in the name of the German Democratic Republic that this is a tribute to the high prestige of the Democratic People's Republic of Algeria in the world. We wish him much success in his responsible function.
137.	Complex are the events which bear on the international situation and. the destinies of entire peoples. But the essential thing is that it has been possible, despite powerful counter-efforts, to advance international detente. This has not happened of its own accord. The efforts for the elimination and prevention of international conflicts, the cessation of the arms race, the liquidation of all forms of oppression of peoples, and the development of relations of peaceful coexistence need to be resolutely promoted.
138.	The German Democratic Republic joined the United Nations one year ago. As a Member of the United Nations and as a State of the socialist community, it has been making every effort, in its bilateral relations, at the regional level and also in multi lateral organizations, to help carry out the peace program of the socialist States, which also is in harmony with the purposes of the Charter of the United Nations and takes account of the interests of all peoples.
139.	The foreign policy of the German Democratic Republic is aimed at safeguarding international peace and security, practicing solidarity with the peoples fighting for their national and social liberation, and making peaceful coexistence prevail between States with different social orders.
140.	In conjunction with its allies, the German Democratic Republic works for the fruits of detente to be shared by all peoples. Therefore we support all efforts channeling conflicts towards a political settlement. The peoples desire the attainment of durable settlements of those problems which are poisoning the international climate and threatening peace and security. Hence one should not be content with what has been achieved. On the contrary, detente must be consolidated and extended to all regions of the world. This is, in the view of the Government of the German Democratic Republic, an extremely important and equally pressing task for the United Nations and one which the German Democratic Republic will help to carry out. 
141.	In May 1975 it will be 30 years since the victory of the anti-Hitler coalition, and primarily of the Soviet Union, liberated the peoples from the cruel terrorist rule of German fascism. In those days of 1945 began the longest period of European peace in the history of this century. This fact corroborates the reality of a policy aimed at maintaining peace. To enable future generations also to live in peace, it will be necessary to further the detente initiated with the Quadripartite Agreement on West Berlin and with the treaties concluded by the Union of Soviet Socialist Republics, the Polish People's Republic, the German Democratic Republic and the Czechoslovak Socialist Republic with the Federal Republic of Germany. Inviolability of the territorial status quo and of existing borders, respect for the sovereignty of States, renunciation of the use of force and prohibition of interference in the internal affairs of other States should be normal and self-evident standards of conduct among States with different social systems in Europe. In this context it is imperative to implement this set of treaties and to defend it against those forces which tried to prevent the conclusion of the treaties and are now obstructing their implementation in letter and spirit. With the expansion ;of bilateral relations between States, the foundations" that have been laid for detente can be broadened and reinforced. I need not emphasize that the German Democratic Republic is ready, now as before, to play its part.
142.	From their experiences in the Second World War, the peoples have learned the lesson that it is only by way of equal and growing co-operation among all peace-loving nations that mankind will be able to achieve its loftiest aspiration: to maintain a secure and lasting peace. A post-war settlement along anti-Fascist and democratic lines was the hard core of the decisions and agreements reached by the principal Powers of the anti-Hitler coalition. On behalf of the German Democratic Republic, I can state here our view that with the great system of treaties that has come into being since 1970, a post-war settlement has been agreed which makes possible good co operation among the States and peoples. The decisive precondition of the progress which was reached on the road to detente in Europe and hailed by the peoples of the world was the definite recognition in terms of international law of the results of the Second World War and of post-war developments. Therefore, demands based on wishful thinking and reflecting outlived and yet dangerous ideas for changing the map of Europe are not at all helpful to European and international security.
143.	As far as the national question on German soil is concerned, history settled it long ago. Freely exercising their right to self-determination, the people of the German Democratic Republic have once and for all chosen the socialist system of society. Today there are on German soil a socialist State, the German Democratic Republic, in which the socialist nation is developing, and the capitalist Federal Republic of Germany, in which the capitalist nation exists. Between socialist and capitalist States there can only be relations of peaceful coexistence, the principles of which can safely be assumed to be known everywhere.
144.	The historic chance of living in peace is be coming more real with the Conference on Security and Co-operation in Europe. An early and good conclusion of that Conference would therefore be in full harmony with the legacy of those who fought against fascism. In the light of present-day realities this would be the best contribution all European States could make, as the Charter of the United Nations says "... to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind . . ."
145.	Despite artificial obstacles, detente is being advanced also in other parts of the world. The Ger man Democratic Republic pays a particular tribute to the growing role the non-aligned countries have played, both inside and outside the United Nations, in removing international conflicts, strengthening international security and enforcing the right of peoples to self-determination. We are very happy to note that our traditionally friendly relations with those States are growing in strength.
146.	Detente creates more favorable conditions for the just struggle of the Asian, African and Latin American peoples to gain national freedom, strength en their political independence and achieve their economic independence. This is borne out by developments.
147.	The admission to the United Nations of the People's Republic of Bangladesh, a country with which we maintain friendly ties, is a clear indication that the situation on the subcontinent has improved.
148.	The withdrawal of the foreign troops from South Korea as urged by the Democratic People's Re public of Korea is in the interest of the korean people and would have a favorable impact on security in Asia.
149.	We are resolutely opposed to the permanent violations of the Paris Agreement on Ending the War and Restoring Peace in Viet Nam by the Saigon Administration and its foreign backers, and demand that it be strictly observed. The Provisional Revolutionary Government of South Viet Nam is an equal party to the Paris negotiations and therefore has the incontestable right to participate without any discrimination in international co-operation, and this also within the framework of the United Nations.
150.	The national liberation movement, supported by the solidarity of the socialist States and democratic forces all over the world, has achieved great success in liquidating the remnants of colonialism. It is in this sense that we view Grenada's admission to the world Organization. Another case in point is the admission of Guinea-Bissau to the United Nations. Bonds of friendship and active solidarity link us with the people of Guinea-Bissau. The overthrow of the Fascist regime in Portugal and the new Government's commitment to the right of peoples to self- determination should make it easier for this session of the General Assembly to adopt effective measures aimed at eliminating all forms of colonial and racist oppression.
151.	During the session of the Special Committee against Apartheid held in Berlin, capital of the German Democratic Republic, last May, the States of the socialist community, their citizens and mass organizations convincingly manifested their firm determination to strengthen their solidarity with the peoples of southern Africa. An end must be put to racist terrorism in all its forms. Acting in this spirit, the German Democratic Republic signed and ratified the Inter national Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII), annex] immediately after it was adopted.
152.	It is gratifying to point to the substantial progress in creating a more healthy international climate. But the opponents of detente are far from laying down their arms. While they could not reverse the trend, their incessant attempts to create new hotbeds of international tension and maintain existing ones, to fuel the arms race and defend colonialist and neo-colonialist oppression require not just close attention but resolute resistance on the part of the United Nations also.
153.	Is not the attempt to abolish the sovereignty of Cyprus a very striking example?
154.	Together with the other socialist States and the non-aligned countries, the German Democratic Republic stands for vigorous action by the United Nation's, to maintain the non-aligned status of Cyprus, to restore constitutional order, to have all foreign troops withdrawn and to establish an effective system of guarantees.
155.	If effect were given to the proposal of the Soviet Government to convene an international conference within the framework of the United Nations, in which Cyprus, Greece, Turkey and all States members of the Security Council would participate, and in which other countries, specifically non-aligned countries, could also be involved, this would be the best way of achieving a settlement satisfactory to the vital interests of the Greek and Turkish population of Cyprus and the security requirements of all peoples. In accordance with the primary responsibilities of the permanent members of the Security Council under the Charter for the maintenance and safeguarding of international peace, these States should as contained in the Soviet proposal to convene the conference provide the required guarantees of the sovereignty and territorial integrity of the Republic of Cyprus and of compliance with the decisions the planned conference on Cyprus will be taking.
156.	Despite growing protests by world public opinion, the military junta in Chile is carrying on with the cruel suppression, tortures and assassination of upright patriots, in brutal violation of human rights. It has so far ignored the appeals of the Secretary-General and the President of the twenty-eighth session of the General Assembly. Its actions create a dangerous source of tension in Latin America and challenge international public opinion as a whole. This twenty-ninth session of the General Assembly should vigorously demand the restoration of human rights and democratic freedoms in Chile.
157.	The settlement of the Middle East conflict is now sought by political means. The German Democratic Republic welcomes this. But, unfortunately, a durable peace settlement is still outstanding. The delegation of the German Democratic Republic is in favor of the immediate reconvening of the Geneva Peace Conference on the Middle East so that a stable settlement of this issue on the basis of Security Council resolutions 242 (1967) and 338 (1973) can be achieved. The German Democratic Republic has always supported the Arab peoples in their struggle against the permanent Israeli aggression and its consequences and will do so in future.
158.	The German Democratic Republic comes out in support of securing the legitimate national rights of the Arab people of Palestine. My Government supports the demand of the Palestine Liberation Organization and of the Arab States that the question of Palestine should be considered at this year's session of the General Assembly.
159.	The relations between the Soviet Union and the United States are of particular weight in inter national affairs. The Soviet Union has set in motion the reshaping of the Soviet-American relationship, and has thereby made the decisive contribution to ending the era of "cold war" and confrontation.
160.	Those who invented the theory of the so- called super-Powers have, from generally known selfish motives of great-Power chauvinism, given the Soviet Union's relations with the United States an arbitrary interpretation of their own. But nobody can deny the plain truth that the evolution of relations between the Soviet Union and the United States on the basis of peaceful coexistence is essential to the maintenance of world peace and hence serves the interests of all peoples. The period of the "cold war" and the imperialist strategy of "war brink man-ship" have not fallen into oblivion. It is the fundamental improvement in international relations which highlights the specific weight of the relations between the Soviet Union and the United States.
161.	Conditions have improved for the United Nations to work in the interest of international security, disarmament, the liquidation of colonialism and racism, of international co-operation among States on a basis of equality. At the same time, the activities of the opponents of detente underscore the need for the United Nations to make a greater contribution to the normalization of the international situation.
162.	Is it not a proved practice to make regular reviews of how decisions that have been taken are carried out? The delegation of the German Democratic Republic would therefore be in favor of a thorough analysis of how the Declaration on the Strengthening of International Security, adopted in 1970 [resolution 2734 (XXV)}, is being implemented. This would also meet the demand for the increased effectiveness of the work of the United Nations.
163.	It is the policy of the German Democratic Republic, just as it is of many other States, to pro mote detente in Europe, to urge that it should be extended to the whole world and be complemented by military detente, and to demand the implementation of the right of peoples to self-determination and of the principles of peaceful coexistence in the relations among States with different social orders. Should it not be a paramount aim for this General Assembly to adopt further measures to fulfill the Declaration of 1970? As is known, the socialist States proceed from the fact that effective measures towards military detente, armaments limitation and dis armament are indispensable to promoting political detente, and vice versa. Arms expenditures are an unbearable burden on the working people. In many countries the corporations producing arms exacerbate the effects of the objective crisis. Vast human and material resources in science and technology are withheld from peaceful, productive work for the benefit of the people. Scientists in the German Democratic Republic have estimated that almost 50 per cent of the scientific and technological intelligentsia in the principal countries of NATO are directly or indirectly engaged in the development of weapon systems. The arms race, that material preparation of war, is threatening international detente.
164.	There is still time to halt that disastrous development. There are constructive proposals to this end. We second the initiative of the Soviet Union to request the inclusion in the agenda of the item entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well-being and health". The draft resolution^ submitted by the Soviet Union on this item [AlO.l/L.675] has the undivided support of the German Democratic Republic. It is of great importance in both its current and future relevance. We must not allow the achievements of science and technology ever to be used again for the physical destruction of human beings and material resources. We hold that the Soviet proposal is realistic and directly combines measures for international security with action to protect man and his environment.
165.	For a long time there has been an urgent need to convene a world disarmament conference. This twenty-ninth session of the General Assembly could very well proceed from the results so far reached and begin speedy preparations for the conference. We cannot agree with the unsubstantiated argument repeatedly put forward by some States that the time is not ripe for such a conference.
166.	Progress in the fields of disarmament and arms limitation is indispensable to remove the sword of Damocles of a nuclear world war, to strengthen the mutual confidence of States in declared peaceful intentions, and to give all States the opportunity to participate in the solution of a fundamental question of international development affecting their vital interests. In this connexion, the delegation of the German Democratic Republic wishes to recall the urgent need to implement the resolution adopted at the twenty-seventh session of the General Assembly on the non-use of force in international relations and permanent prohibition of the use of nuclear weapons [resolution 2936 (XXVII)].
167.	It is in the very nature of things that the ever greater expenditures for military purposes stand in the way of solutions to pressing economic and social problems and also affect economic, scientific and technological assistance to the developing countries.
168.	As we did at the sixth special session of the General Assembly, we point once more to the resolution on the reduction of military expenditures of the permanent members of the Security Council by 10 per cent which was proposed by the Soviet Union and adopted at the past session of the General Assembly [resolution 3098 (XXVIII)]. We reaffirm our opinion that the resolution should be speedily carried out. The position of certain forces which refuse or delay the implementation of that United Nations resolution is, to say the least, highly regret table.
169.	The lofty aims of the Charter of the United Nations are international law. The Charter constitutes a stable foundation for developing peaceful, good-neighborly relations between States. It has stood the test, not least as an instrument of the peoples' struggle against imperialist and colonial oppression.
170.	Important social changes have taken place in the world in the 30 years since the Charter came into force. International relations have been reorganized for the better. Yet the purposes of the Charter are far from being fulfilled. From all this we believe one can draw but one conclusion: that it is necessary to ensure that the principles of the Charter become fully effective in international affairs. In particular, the fundamental principle of the unanimity of the permanent members of the Security Council has proved to be an instrument of the necessary constructive co-operation of the States concerned in the interest of peace. Do we have a right to do away with reliable instruments? The growing normalization of the international situation and a closer co operation among States of necessity increases the interlacing of political, military, economic, cultural and scientific problems of an international character. From this angle, too, proved instruments of inter national co-operation are indispensable.
171.	To develop fully and intensify such co-operation is possible only on a solid political foundation. That conditions of international detente are propitious for tackling burning questions of global interest has been demonstrated by the sixth special session of the General Assembly, the Third United Na tions Conference on the Law of the Sea at Caracas and the World Population Conference at Bucharest. In this connexion, we believe the power of the United Nations lies, above all, in its contributions towards a strict implementation of the Charter in all spheres of inter-State relations.
172.	The Declaration on the Establishment of a New International Economic Order makes clear the close interrelation between the strengthening of inter national security and the development of economic relations between States on a basis of equality. We welcome the fact that the Declaration has reaffirmed the obligation to respect strictly the principle of the sovereign equality of States and their right to dispose of their own natural resources without external interference as much as we are pleased that it has endorsed the right to nationalize such resources. We think it is fully justified and appropriate that the activities of transnational corporations should be brought more into the limelight, since they not only make enormous profits by exploiting other peoples but also interfere in the internal affairs of States and consequently create international conflicts.
173.	The German Democratic Republic has always conducted its relations with the developing countries on the basis of the principles specified in the aforementioned Declaration. It has been a guiding rule of its foreign relations to have regard to the developing countries' needs as widely as possible. Therefore, the German Democratic Republic is orienting its growing trade with these countries towards encouraging imports of raw materials and finished and semi-finished products from them.
174.	As far as its exports to those countries are concerned, the German Democratic Republic gives priority to the delivery of complete plants, efficient machines and agricultural equipment which aid the process of industrialization and raise the efficiency of agricultural production. It seeks a rapid and continuous growth of its trade turnover with developing countries. And, by delegating experts, advisers, specialists and instructors, we want to contribute towards the implementation of the Program of Action on the Establishment of a New International Economic Order.
175.	If we take a look at international economic relations as a whole, the alarming developments which were also emphasized in the recent World Economic Survey, 1973 are only too evident. The trend toWards a deepening structural crisis in the capitalist countries which the survey has noted affects, above all, the developing countries. This is why the delegation of the German Democratic Re public is in favor of effective measures to combat this crisis.
]76. By contrast, economic integration within the Council for Mutual Economic Assistance is developing expeditiously and becoming increasingly effective for the individual members of the Council. This evolution has a bearing on high increases in labor productivity and continuously high rates of growth of production and secures price stability. This is what makes the external economic relations of these countries so dependable and stable.
177.	In a few days' time, the people of the German Democratic Republic will be celebrating the twenty- fifth anniversary of the founding of their socialist State. The viability of the German Democratic Re public was frequently questioned. However, thanks to its close co-operation with the Soviet Union and the other States of the socialist community, and thanks to the industrious and creative work of its people, the German Democratic Republic has been and is successful in building socialism.
178.	These 25 years have, at the same time, been the contribution of a quarter of a century to the struggle for the strengthening of international security, solidarity with the peoples fighting for their national and social liberation, and active support for peaceful coexistence between States with different social systems.
179.	The First Secretary of the Central Committee of the Socialist Unity Party of Germany, Erich Ho- necker, recently stated that our foreign policy has always been and will remain a policy in support of all those who strive to strengthen peace and of all peoples fighting for their freedom and independence.
180.	In this spirit the delegation of the German Democratic Republic is going to contribute to the successful course of the twenty-ninth session of the General Assembly.
